BELLA PETRELLA’S HOLDINGS, INC. 12501 Lake Hills Drive Riverview, Florida 33569 516-375-6649 February 3, 2011 U.S. Securities and Exchange Commission Washington, D.C. 20549 Attn:Mr. H. Roger Schwall Assistant Director and Sirimal R. Mukerjee Division of Corporation Finance Re: Bella Petrella’s Holdings, Inc. Registration Statement on Form S-1 Request for acceleration Amendment No. 4 filed February 3, 2011 File No. 333-169145 Ladies and Gentlemen: Pursuant to §230.461 of the General Rules and Regulations under the Securities Act of 1933 (“Act”), Bella Petrella’s Holdings, Inc., by its undersigned officer, duly authorized hereunto, requests that the above referenced registration statement be declared effective, by the staff of the Commission, acting pursuant to delegated authority, on Monday, February 7, 2011 at 11:30 a.m., Eastern Standard Time, or as soon thereafter as practicable.Please be advised that the registrant is aware of its obligations under the Act. The offering to be made by the included prospectus does not have a managing, principal or other underwriter.And, accordingly, no review of compensation which may be paid to or any other arrangements which may be made with other broker dealers who may participate in the distribution, as described in the registration statement, isrequired or has been made by the [Financial Industry Regulatory Authority] National Association of Securities Dealers, Inc. Thank you for your attention to this matter and your advice regarding the date and time the registration statement is declared effective. Very truly yours, /s/ John V. Whitman, Jr. John V. Whitman, Jr. Chief Executive Officer
